DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharpe et al. (US 10,386,688).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
Regarding claims 1 and 10, Sharpe discloses, an electrochromic device (Figs. 1-5, 8, 10A-E and 11A-C), comprising:
	a first transparent substrate (24); 
	a first transparent electrically conductive layer (22) on a surface of the first transparent substrate, wherein the first transparent electrically conductive layer is patterned with a first plurality of scribed line segments (302) comprising a longitudinal direction line axis (304), a transverse direction (306), and a plurality of scribed line sub-segments (303); 
	a first electrochromic layer (20) on a surface of the first transparent electrically conductive layer; and 
	an ion conducting layer (10) on a surface of the first electrochromic layer; 
	wherein the distance from each of the scribed line sub-segments in the first plurality of the scribed line segments to the longitudinal direction line axis varies nonmonotonically (Col. 3, lines 4-10 and Col. 20, lines 41-43) in the transverse direction (Col. 14, lines 11-14) as a function of position along the longitudinal direction line axis (see Figs. 10A-E and 11A-C).
	Regarding claims 2-3 and 12-13, Sharpe discloses, each of the scribed line sub-segments in the first plurality of scribed line segments have a radius of curvature from 1 mm to 10 cm (Col. 14, lines 64-67), and each of the scribed line sub-segments in the first plurality of scribed line segments comprise a plurality of contiguous straight lines (Fig. 4) comprising lengths from 
	Regarding claims 4-5 and 14-15, Sharpe discloses, the first plurality of line segments comprise regular scribed line sub-segments (see Figs. 4-5 and 8), and the first plurality of scribed line segments comprise irregular scribed line sub-segments (see Figs. 10A-E and 11A-C).
	Regarding claims 6-7 and 16-17, Sharpe discloses, the first plurality of scribed line segments further comprise a plurality of inflection points that lie on the longitudinal direction line axis (see Figs. 10A-E and 11A-C), and the first plurality of scribed line segments further comprise a plurality of inflection points that do not lie on the longitudinal direction line axis (Figs. 10A-E and 11A-C).
	Regarding claims 8 and 18, Sharpe discloses, a second electrochromic layer (21) arranged on a surface of the ion conducting layer; a second transparent electrically conductive layer (23) arranged on a surface of the second electrochromic layer, wherein the second transparent electrically conductive layer is patterned with a second plurality of scribed line segments (302); a first bus bar (26) in contact with the first transparent electrically conductive layer; and a second bus bar (27) in contact with the second transparent electrically conductive layer, and wherein the longitudinal direction lines of the first plurality of scribed line segments are substantially parallel to the first bus bar (see Figs. 4-5, 8 and associated text) and wherein the longitudinal direction lines of the second plurality of scribed line segments are substantially parallel to the second bus bar (see Figs. 4-5, 8 and associated text).


claims 9, 11 and 19, Sharpe discloses, a longitudinal length of the first and the second scribed line segments are from about 0.01 mm to about 100 mm (Col. 14, lines 64-67), and patterning the first transparent electrically conductive layer with the first plurality of scribed line segments comprises laser scribing (Col. 5, lines 9-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/16/2021